[NOT FOR PUBLICATION–NOT TO BE CITED AS PRECEDENT]

          United States Court of Appeals
                       For the First Circuit


No. 00-2010

                         EUGENE B. BOWLER,

                       Plaintiff, Appellant,

                                 v.

                          STATE OF MAINE,

                        Defendant, Appellee.


         APPEAL FROM THE UNITED STATES DISTRICT COURT

                     FOR THE DISTRICT OF MAINE

              [Hon. Gene Carter, U.S. District Judge]


                               Before

                       Torruella, Chief Judge,
              Campbell and Cyr, Senior Circuit Judges.



     Eugene B. Bowler on brief pro se.
     Andrew Ketterer, Attorney General, Paul Stern, Deputy
Attorney General, Amy M. Sneirson, Assistant Attorney General,
and William R. Stokes, Assistant Attorney General, on brief for
appellee.




                            May 21, 2001
          Per Curiam. The judgment is affirmed substantially

for the reasons set forth in the district court's opinion.

To   clarify   one   misunderstanding   voiced   by   plaintiff:

although the Eleventh Amendment by its terms refers only to

suits against a State by citizens of another State, the

Supreme Court has "extended the Amendment's applicability to

suits by citizens against their own States."           Board of

Trustees of Univ. of Alabama v. Garrett, 121 S. Ct. 955, 962

(2001); accord, e.g., Strahan v. Coxe, 127 F.3d 155, 166 (1st

Cir. 1997).

          Affirmed.    See Loc. R. 27(c).




                              -2-